PER CURIAM.
This appeal grows out of the sale of appellant’s house under foreclosure in 1930. In one form or another the controversy thus begun has been revived nearly every year since our first decision in Spruill v. Ballard, No. 5290, 1932, 61 App.D.C. 112, 58 F.2d 517.1
There is nothing new in the present appeal, and nothing to decide that has not been already fully decided.
The District Court was accordingly correct in dismissing.
Affirmed.

Ballard v. Spruill, 1934, 64 App.D. C. 60, 74 F.2d 464; Spruill v. Ballard, No. 6483 (unreported — 1935); Spruill v. Serven, 1937, 67 App.D.C. 39, 89 F.2d 511; Spruill v. Serven, April 26, 1937, 68 App.D.C. 60, 93 F.2d 219; Spruill v. Ballard, No. 6841 (unreported — 1937); Spruill v. Dorsey, No. 6842 (unreported —1937); Spruill v. Ballard, No. 7186 (unreported — 1939); Spruill v. Ballard, No. 7656 (unreported — 1940); Spruill v. Ballard et al., 8163-A-5-8272 (unreported — 1943).